          Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.1 Page 1 of 13

                                                                    FILED
                                                                     Apr 09 2021
 1                                                                    10:20 am
                                                               CLERK, U.S. DISTRICT COURT
 2                                                          SOUTIIERN DISTRICT OF CALIFORNIA
                                                            BY       sf dominicf       DEPUTY

 3

 4

 5

 6

 7

 8                              UNI'rED STATES DISTRICT COURT

 9                            SOUTHERN DISTRICT OF CALIFORN I A

10                                   Novembe r 2019 Grand Jury

11
     UNITED STATES OF AMERICA ,                 Case No .      '21 CR1110 H
12
                      Plainti ff ,
13
              V.                                Ti t le 18 , U. S . C. , Sec . 371 -
14                                              Conspiracy; Title 18 , U. S . C. ,
     JIMMY HUI BANH (1),
15   JOSE ANTONIO TORRESDAY (2) ,               Sec . 1955 - Illegal Gambling
        aka "Pepe , "                           Business ; Ti t l e 21, U. S . C. ,
16 T I NA SENKET (3),                           Sec . 856( a ) (1) - Mai nt a i ning a
     J IMMY LU (4),                             Drug- I nvol ved Premises; Title 18 ,
17   aka "Nam Van Lu , "                        U. s . C . , Secs . 922 ( g} ( 1) and
     aka "Nam Thao,"                            92 4 (a) (2) - Felon in Possession of
18                                              a Fir earm; Title 18, U. S.C ., Sec . 2
   ARCADIO MAMURI CRUZ ( 5) ,
19   aka " Bangsta , "                          - Ai ding and Abett i ng ; Titl e 18 ,
     aka "Archie ,"                             U. S . C., Secs. 924(d) and
20 MARK ANONAS ARCELAO ( 6),                    981 (a) (1) (C), T:.tle 21, U. S . C. ,
      aka "Lil Tipsy,"                          Sec . 853 , Title 18 , U. S . C.,
21                                              Secs. 981(a)(l) (C) and 1955(d) , and
                      Defenda nts .             Title 28 , U.S . C. , Sec . 246l(c) -
22                                              Criminal Forfei t ure
23

24

25
              The grand jury charges :
26
     II
27

28   II

     ADBL: cms:San Diego
     4/9/21
           Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.2 Page 2 of 13




 1                                            Count 1

 2                                           CONSPIRACY

 3                                     [18   u. s .c.    § 37i ]

 4           1.     Beginning at a date unknown to t he grand jury and continuing

 s up to on or about the date of this Indictment, within the Southern
 6 Dis t rict of California, and elsewhere , defendants J IMMY HUI BANH , JOSE
 7   ANTONIO TORRESDAY ,     aka "Pepe", TINA SENKET , JIMMY LU, aka "Nam Van Lu",

 8   aka    "Nam Thao",     (collectively h ere i nafter            "Defendants"),      and others

 9   known and unknown to the grand jury,                 did knowingly and intentionally

10   conspire to commit offenses against the United States as set fo rth below :

11                  a.   Operating a n Illegal Gambling Business, i n violat ion of

12   Title 18 , United States Code, Section 1955 , and ,

13                  b.   Maintaining a       Drug-Involved Premises ,            in violation of

14   Title 21 , United States Code ,         Sections 856(a) (1) and Title 18 ,                 Uni ted

15   St ates Code, Section 2 .

16                            MANNER AND MEANS OF           CONSPIRACY
17           2.     In fu rtherance of thi s conspiracy and to effect the objects

18   thereof ,    De fe ndants and o ther co - conspirator s              utilized the following

1 9 manner and means, a mong others:

20                  a.   It was a part of the conspiracy that the Defendants and

21   other    co-conspirator s    engaged     in   the     business        of   operating      illegal

22   gambling       establishments     in    violation        of     California       Pena l     Code,

23   Sections 330a and 330 . 1 .

24                  b.   It was a fu r ther part of the conspiracy that Defendants
25   and    other    co-conspirators    engaged         in business        of   operating      i llegal

26   gambling       establishments   and     maintaining           drug    involved   p remi ses     by

27   equipping the il l egal gambl i ng establishments with electroni c gambling

28


                                                   2
        Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.3 Page 3 of 13




 1 machines which were programmed with several games of chance such as

 2   poker, blackjack, keno, jacks or better, and slot games.

 3                c.         It was a further part of the conspiracy that Defendants

 4   and other co-conspirators engaged in the business of operating illegal

 5   gambling   establishments          and   maintaining     drug    involved    premises    by

 6   operating the gambling establishments 24 hours a day, seven days a week,

 7   with some shutting down in the early morning hours and starting up again

 8   in the afternoons.

 9                d.         It was a further part of the conspiracy that Defendants

10   and other co-conspirators engaged in the business of operating illegal

11   gambling   establishments          and   maintaining     drug    involved    premises    by

12   outfitting        the    illegal   gambling       establishments    with    exterior    and

13   interior video surveillance cameras, which were often monitored remotely

14   by the establishment owners and managers. Those locations equipped with

15   surveillance equipment often contain monitors showing live feed of the

16   video surveillance.

17                e.         It was a further part of the conspiracy that Defendants

18   and other co-conspirators engaged in the business of operating illegal

19   gambling   establishments          and   maintaining     drug    involved   premises    by

20   conducting audits of the gambling machines,                which often took in more

21   than $3000 per day. Such audits were often carried out several times in

22   a twenty-four hour period when the bank roll reached a specified amount,

23   such as $2,000. This was done to reduce potential losses to the business

24   from robbery and law enforcement seizures.                      The employees   kept    the

25   patrons at a distance or directed them to step outside during the audits

26   to reduce the risk of patrons robbing the business.                    The audits were

27   conducted by trusted employees who used a key to unlock and open the

28   gambling machines,          retrieved the money from inside of the machines,


                                                   3
               Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.4 Page 4 of 13




     1 photographed the master audit screen of each machine showing the cash
     2   i n , cash out (winnings) , and net gain/profit per ma chine , and clearing

     3 the screen afte r each audit. Employees provi ded the master audit screen

     4 photographs with the owners/managers.                     The employees would also document

 s       the     cash     in,    cash   out ,    net    gain,    loans    to    customers ,    and      other
 6 information in paper ledgers .

 7                      f.       It was further part of the conspiracy that Defendants and
 8 other          co - conspirators       engaged in the          business      of operating          ill egal

 9 gamb li ng establishment s and maintaining drug involved premises by taking

10       actions to conceal the identity of the t r ue owners · of the                               gambling

11 establishments .                In order to conceal their identities, the owners would
12 frequent ly                avoid physically entering           their   own    establishments ,         but

13       ins t ead re l ied on trusted associ ates to open, operate and mainta i n t he
14       illegal gambling dens, and to rent property and obtain uti lities for
15       t hese establishments,          to reduce the likelihood that                the t r ue owners
16 would be identified by law enforceme nt .

17                      g.       It was further part of the conspiracy that Defendant s a nd
18       other    co-conspirators         engaged       in the    business      of operating         illegal
19       gambling       establ i shments        and    ma intaining   drug     involved    premises        by

20       employing indivi dua ls in specific roles to operate the illegal gambling
21       establishments.           The roles included:

22                      h.      A doorman who acted as an enforcer to handle disturbances

23 wi thin the illegal gambling establishment, screened patrons fo r entry

24       into     the         illegal   gambling        establishment,         monitored      t he     vide o
25       surve i l lance equipment, and reacted to law enforcement presence.

26                      i .     A "banker" who carried the "bank roll," meaning the money
27       t o provide change a nd wi nnings to customers. One or two bankers worked

28       inside each establishment at a ny given time.


                                                           4
            Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.5 Page 5 of 13




     1                 j .   A money courier who brought additional cash to employees

 2       working inside t he establishments,              collected money from the          regular

 3       a udits ,    and transported profits to the owners. The money courier also

 4       acted as a manager who directed employees '              actions and made decisions

 s       on behalf of the owners at these locations .

 6                     k.    It was a further part of the conspiracy that Defendants

 7       and other co- conspirators           communicated by elect ronic means ,           such as

 8       cel l ular    te l ephones   and    messaging    applications ,      and   discussed   the

 9       operation of illegal gambling establishments.

10                     1.    It was further part of the conspiracy that Defendants and

11       other   co-conspirators        engaged    in the   business     of    operating    i llegal

12 gambling            establi shments      and   ma intaining   drug   involved     premises    by

13       allowing patrons to possess and use controlled substances,                      typically

14       methamphetamine,       while    gambling.    The   abil i ty   to    consume   controlled

15       subst ances while gambling enticed the patrons to frequent the illegal
16       gambl ing establishments.

17                     m.    It was further part of the conspiracy that De fendants and

18       other   co-conspirators        engaged    in the   business     of    operat ing   illegal

19       gambling      establishments       and   maintaining    drug   involved     premises    by

20       allowing the distribution o f controlled substances inside the illegal

21       gambling establishments patrons were enticed to frequent the illegal

22       gambling establ ishment.

23                     n.    It was further part of the conspiracy that from at least

24       as early as November 2019 until June 2020, defendants JIMMY HUI BANH,

25       and JIMMY LU ,      aka "Nam Van Lu",       aka "Nam Thao" ,        operated an illegal

26       gambl i ng establ ishment at 4082 Cherokee Avenue, San Diego , California,

27       a t wo-bedroom single detached residence just eas t               of Edison Ele mentary

28


                                                      5
           Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.6 Page 6 of 13




 1   School,      with   approximate l y    8      electronic    gambling        machines      ("Gaming

 2   Den #1") .

 3                 o.      It was further part of the conspiracy that f r om at l east

 4   as early as April 2020 unt il June 25, 2020 , defendants J I MMY HUI BANH ,

 5   JOSE ANTONIO TORRESDAY, aka "Pepe", and TINA SENGKET , operated an illegal

 6   gambling establ ishment a t         3024 Menlo Street, San Diego ,                  California, a

 7   three-bedroom residence, with 1 7 electronic gambling machines ("Gaming

 8   Den #2") •

 9                                              OVERT ACTS

10          3.     In furtherance of this conspi racy and to effect the ob j ects

11   thereof ,     the following overt acts, among others, were committed within

12   the Southern District of California , and elsewhere:

13                 a.      On February 28, 2020, defendant JIMMY LU, aka "Nam Van

14   Lu",    aka    "Nam    Thao",     provided      change     and   gambling         winnings . to   a

15   cooperating i ndividu al at Gaming Den # 1.                In addit i on, defendant JIMMY

16   LU,    aka "Nam Van Lu", aka "Nam Thao", offered methamphetamine and pipe

17   to a cooperating individual at Gaming Den #1.

18                 b.      On March 12, 2020, defendant JIMMY LU, aka ''Nam Van Lu",

19   aka "Nam Th ao" , provi ded change to a gambling patron a t Gaming Den #1 .

20                 c.      On Apri l   24, 2020, a Gaming Den #1 emp l oyee a n d another

21   individual sol d a sawed-off shotgun to a cooperating i nd i v i dual at Gaming

22   Den #1.

23                 d.      On May 28,     2020 ,    defendant JIMMY BANH communicated by

24   i nstant message with Lorri e Tirona stating \\I moved to my new spot...bigger

25   and better ... 3024 Menl o . "

26                 e.      On June 6, 2020 , defendant TINA SENGKET communicated with
27   defendant JIMMY BAHN by t ext message stati n g,                 ✓/The r e ' s   mo r e bankroll he

28   just handed me whatever he got left .. idk what u want to do?"


                                                      6
           Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.7 Page 7 of 13




 1                   f.      On June 16 , 2020 , defendant JIMMY BANH held t he bankroll

 2   for purposes of providi ng change and gambling winnings to patrons at

 3   Gaming Den #2 .

 4                   g.      On June 16,     2020, defendant JIMMY BANH agreed to obtain

 5   approximately¼ pound of methamphetamine for cooperating individua l                        at

 6 Gaming Den #2 .

 7                   h.      On June 16, 2020 ,       defendant JOSE ANTONIO TORRESDAY, aka

 8   "Pepe" , paid g ambling winnings to patrons at Gaming Den ·#2.

 9                   i .     On June 16, 2020, de fendant TI NA SENKET provided change

10   and paid gambling winnings to patrons at Gaming Den #2.

11   All in violation of Title 18 , United States Code, Section 371 and Title

12   18 , United States Code , Secti on 2 .

13                                                  Count    2

14                                     I LLEGAL GAMBLING BUSINESS

15                                          [18   u.s.c.     § 1955]

16           4.      The allegations set forth in paragraphs 2 and 3 are realleged
17   and incorporated by reference as if ful ly set forth herein.

18           5.      Beginning on a date unknown to the grand jury and con tinuing

19   up to on or about the dat e                  of thi s    indictment,    within the Southern

20   District of California and elsewhere, defendants JIMMY HUI BANH ,                        JOSE

21   ANTONIO TORRES DAY, aka "Pepe", TINA . SENKET, JIMMY LU, aka "Nam Van Lu" ,

22   aka    "Nam Tha o ",       and   others ,     knowingly     and   intentionally    conducted,

23   financed,       managed,    supervised, directed ,          and owned all and part of an

24   illegal gambl i ng business involvi ng the operation of electronic gambling

25   machines ,      which gambling business was a               violation of the law of the

26   State of Califor nia in which it was conducted (that is, in violation of

27   Cal ifornia Penal         Code, Sections 330a, and 330 . 1) and which involved at

28   least        five     persons    who   conducted,        financed,     managed,   supervised,


                                                       7
           Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.8 Page 8 of 13




 1   directed, and owned all and part of the illegal gambling business, and

 2   which remained in substantially continuous operation for a period in

 3   excess of thirty days and. had a gross revenue of at least $2,000 in any

 4   single day; in violation of Title 18, United States Code, Section 1955

 5   and Title 18, United States Code, Section 2.

 6                                              Count 3

 7                           MAINTAINING A DRUG INVOLVED PREMISES

 8                                   [21   u.s.c.    §   856(a) (l)J

 9           6.     The allegations set forth in paragraphs 2 and 3 are realleged

10   and incorporated by reference as if fully set forth herein.

11           7.    Beginning on a date unknown to the grand jury, but at least

12   as early as December 2019, and continuing up to on or about September 10,

13   2020, within the Southern District of California, defendants JIMMY HUI

14   BANH,    JOSE ANTONIO TORRES DAY,        aka "Pepe",         JIMMY LU,     aka "Nam Van Luu,

15   aka "Nam Thao", and others known and unknown to the grand jury knowingly

16   opened,      leased, rented, used and maintained any place, permanently and

17   temporarily,      namely:     4082 Cherokee Avenue,           San Diego,     California;   for

18   the     purpose   of    manufacturing,         distributing,         and   using   controlled

19   substances;       all    in    violation       of    Title     21,    United States    Code,

20   Section 856(a) (1) and Title 18, United States Code, Section 2.

21                                              Count 4

22                           MAINTAINING A DRUG INVOLVED PREMISES

23                                   [21   u.s.c.    §   856(a) (1)]

24           8.    The allegations set forth in paragraphs 2 and 3 are realleged

25   and incorporated by reference as if fully set forth herein.

26           9.    Beginning on a date unknown to the grand jury, but at least

27   as early as December 2019, and continuing up to on or about October 15,

28   2020, within the Southern District of California, defendants JIMMY HUI


                                                    8
          Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.9 Page 9 of 13




 1     BANH, JOSE ANTONIO TORRESDAY, · aka "Pepe" , TINA SENKET , and others known

 2     and unknown to the grand jury knowingly opened, leased, rented , used and

     3 maintained any place, permanently and temporarily, namely:                                3024 Menlo

 4 Avenue,            San   Diego ,      Califo rnia;    for    the    purpose         of    manufacturing ,

 5     distributing ,        and   using     controlled        substances;     all      in    violation    of

 6 Title 21 ,          United States Code,         Section 856(a) (1)          and Title 18,         United

 7 States Code, Section 2.
 8                                                  Count 5

 9                                 FELON IN POSSESSION OF A FIREARM
10                                 [18 U.S.C. §§ 922 (g)         &   924 (a) (2)   J
11             10 .   On or about April 24,             2020, within the Southern District of

12     California, defendants ARCADIO MAMURI CRUZ , aka " Bangsta", aka "Archie" ,

13     and MARK ANONAS ARCELAO, aka "Lil Tipsy" each knowing h is status as a

14     convicted felon, that is, a person who h ad previously been convicted in

15 a court of a crime punishable by impri sonment for a t erm exceeding one
16     year,     did knowingly possess a            firearm that trave l ed in and affected

17     inte rstate commerce, to wit: a Remington Model 870 Express Magnum,                                 12
18 Gauge shotgun with obliterated serial nwnber (later restored : B732275M) ;
19    in violat ion of Titl e 18 ,             United States Code ,         Sections 922 (g) (1)          and

20    924(a) (2) and Tit le 18, United States Code , Section 2 .

21                                                  count 6

22                                 FELON IN POSSESSION OF A FIREARM
23                                 [18   u.s.c.   §§ 922 (g)     & 924 (a) (2)]

24             1 1.   On or about June 25,          202 0, wi t hin the Southern District of

25    California, defendant JIMMY HUY BANH, knowing h i s status as a convicted

26    felon, that is , a person who had previously been convicted in a court
27 of a c rime punishabl e by imprisonment for a term exceeding one year, did
28    knowingly possess a firearm that traveled in and af f ected interstate


                                                         9
       Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.10 Page 10 of 13




 1   commerce,     to wit:      . 3 8 caliber S&W Airweight revolver;                   in violation of

 2   Title 18, United States Code, Sections 922 ( g) ( 1) and 924 (a) (2} .

 3                                    FORFEITURE ALLEGATIONS

 4         12.     The allegations contained in Counts 1 through 6 are realleged

 5   and by their reference fully incorporated herein for the purpose of

 6   alleging forfeiture to the United States of America pursuant to Title 18,

 7   United States Code, Sections 981 (a) (1) (C) and 1955 (d), Title 28, United

 8   States      Code,    Section    2461(c),    and    Title            21,    United    States   Code,

 9   Section 853.

10                             Forfeiture Allegation as to Count 1

11         13.     Upon conviction of the offense alleged in Count                           1 of this

12   Indictment,         and    pursuant    to      Title          18,         United    States    Code,

13   Sections 981 (a) (1) (C)       and 1955 (d),     and Title 28,              United States Code,

14   Section 2461(c), defendants JIMMY HUI BANH, JOSE ANTONIO TORRESDAY, aka

15   "Pepe", TINA SENKET, JIMMY LU, aka "Nam Van Lu", aka "Nam Thao", shall

16   forfeit to the United States all their rights, title and interest in any

17   and all property, real or personal, which constitutes or is derived from

18   proceeds, traceable to the offense, and any property, including, but not

19   limited to, currency used in violation of the offense.
                                                         ,1"'--"




20                             Forfeiture Allegation as to Count 2

21        14.      Upon conviction of the offense alleged in Count 2 of this

22   Indictment,         and    pursuant    to      Title          18,         United    States    Code,

23   Sections 981 (a) (1) (C}       and 1955 (d),     and Title 28,              United States Code,

24   Section 2461(c), defendants JIMMY HUI BANH, JOSE ANTONIO TORRESDAY, aka

25   "Pepe", TINA SENKET, JIMMY LU, aka "Nam Van Lu", aka "Nam Thao", shall

26   forfeit to the United States all their rights, title and interest in any

27   and all property, real or personal, which constitutes or is derived from

28


                                                 10
              Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.11 Page 11 of 13




     1   proceeds , traceable to the offense, and any property, i ncluding , b_ut not

     2   l imited to , c urrency used i n v i olation of the offense .

     3   //

 4                             Forfei ture Allegat ion as to Counts 3 and 4

 5             15.     Upon conviction o f           a ny of    the    felony offenses        alleged in

 6       Counts 3 and 4 of thi s Indictment , said violations being punishable by

 7       imprisonment for more than one y ear                  and pursuan t     to Title 2 1 ,         Unit ed

 8 States Code, Section 853(a) (1 ) and 853(a) (2) , defendants J IMMY HUI BANH,
 9       JOSE ANTONIO TORRESDAY, aka "Pepe",                 JIMMY LU, aka ''Nam Van Lu", aka "Nam

10       Thao" , and TI NA SENKET shall forfe i t              to the United States all rights,

11       title and interest           in any and all property cons tituting,                  or de rived

12       fr om, any proceeds the defendants obtained, directly or indirectly, as

13       the resul t    of the offenses, and any and a ll propert y used or intended

14       to be used       in    any manner     or part to commit           and    to   facilitate           the

15       commission      of    the    violations      alleged     in    Counts    3    and    4    of     this
16       Indictment .

17                                            Specific Property

18              16.    Based     on   t he   above    for fei tur e    allegations      for       Count s     1

19       through 4, the property to be forfeited includes , but i s not limit ed to:

20       t en table top electronic gambling machines seized from 3024 Menlo Ave ,

21       San Di e g o , CA ;   s i x full size e l ectronic gambling machines seized from

22       302 4 Menlo Ave , San Diego, CA ; and one 3/4 electronic gambling machine

23       seized f rom 3024 Men l o Ave, San Diego, CA.

24                                Forfeiture Allegation as t o Count 5

25              1 7.   Upon convict ion of the offense a ll eged in Count 5 of this

26       Indictment , defendants ARCADIO MAMURI CRUZ , aka "Bangsta" , aka "Archie",

27       and MARK ARCELAO, aka "Lil Tipsy", s hal l forfeit to the United States,

28       p ur suan t to Tit le 18, Un ited Sta t es Code, Secti on 924(d), and Title 28,


                                                        11
          Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.12 Page 12 of 13




 1   United         States   Cod e ,   Section    246l(c) ,   al l   f irearms    and   ammuni t i on

 2   involved in the commission of t he offense , including b u t not l imited to ,

 3   a Remington Model 870 Express Magnum, 12 Gauge shotgun with oblit erated

 4   seri al number (later restored: B732275M).

 5                              Forfei ture Allegation as t o Count 6

 6           18.      Upon conviction      of    the offense alleged in Count 6 of thi s
 7 Indi ctme nt, d efendant JIMMY HUY BANH, shall forfe it to t h e United States ,
 8 pur suant to Title 18 , United States Code, Section 924(d) , and Title 28 ,
 9 United           States   Code,     Section    2 46l(c),   al l   f irearms    and   ammunition
10   involved in the commiss i on of the offense, includ i ng but not limi ted to,

11   a    .38 ca l iber S&W Airweight       revol ver .

12           19 .     If   any of the     above-described       f orfeit ab l e   property,    as   a

13   result    of a ny act or omission of the defe ndants:

14                    a.     cannot be l ocated upon the exercise of due diligence ;

15                    b.     has been transfe r red or sold to , or depos i ted wit h ,             a

16   t hird party;

17                    c.     has been placed beyond t he jurisdiction of the court;

18                    d.     has been subs t ant ially diminished in valu e ; or

19                    e.     h as been commingled wi th other property which cannot be

20   divided without di f ficulty ;

21   II
22   II
23   II
24   II
25   II
26   II
27   II
28   II

                                                     12
               Case 3:21-cr-01110-H Document 1 Filed 04/09/21 PageID.13 Page 13 of 13




     1   / /

     2   II .

     3   it     is the intent of the United States, pursuant to Title 21 ,                            United

     4   States      Code ,     Section    853{p)     and    Title       28,     Uni ted     States        Code ,

 5       Section 2461 (c),         to   seek   forfeiture      of    any       other   property       of     the

 6       defendants up to the value of the forfe itable propert y described above

 7       as being subject to forfeiture.

 8       All pursuant         to Tit l e 21,   United States Code,             Section 853,      Title 18 ,

 9       United States Code,            Sections    981 (a) {1 ) (C) ,   1955 (d) ,    and    92 4 (d) ,     and

10 Title 28 , United States Code , Section 2461(c) .

11               DATED: April 9, 2021 .
12

13

14

15
         RANDY S. GROSSMAN
16
                                        Attorney
17

18       By :

19

20       By:
21
                                   . Attorney
22

23

24

25

26

27

28


                                                       13
